FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                             FOR THE TENTH CIRCUIT                            March 13, 2017
                         _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,
                                                             No. 16-1350
v.                                                (D.C. Nos. 1:16-CV-01210-JLK and
                                                        1:13-CR-00400-JLK-1)
JEFFREY SCOTT TAYLOR,                                          (D. Colo.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.
                  _________________________________

      Defendant Jeffrey Taylor filed a motion under 28 U.S.C. § 2255 collaterally

attacking his sentence. He argued that the calculation of his sentencing guideline range

had relied on the residual clause of USSG § 4B1.2(a)(2) and that the residual clause is

unconstitutionally vague because it uses essentially the same language as the language in

the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(b), which was held to be

unconstitutionally vague in Johnson v. United States, 135 S. Ct. 2551 (2015). The district

court denied the motion but granted a certificate of appealability. We AFFIRM the

*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
decision below. In Beckles v. United States, No. 15-8544, 2017 WL 855781 (S.Ct. Mar.

6, 2017), the Supreme Court held that the unconstitutional-vagueness holding in Johnson

does not apply to the residual clause in the sentencing guidelines. The other issues raised

by the parties are moot.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                             2